DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. IT102017000135957, filed on 27 November 2017.

Information Disclosure Statement
The information disclosure statement filed 24 January 2022 fails to comply with 37 CFR 1.98(a)(1), which requires the following: (1) a list of all patents, publications, applications, or other information submitted for consideration by the Office; (2) U.S. patents and U.S. patent application publications listed in a section separately from citations of other documents; (3) the application number of the application in which the information disclosure statement is being submitted on each page of the list; (4) a column that provides a blank space next to each document to be considered, for the examiner’s initials; and (5) a heading that clearly indicates that the list is an information disclosure statement.  The information disclosure statement has been placed in the application file, but the information referred to therein has not been considered.
	The non-patent literature comprising the email sent to Marco Brasca with a receipt date of 24 January 2022 was not listed on the Information Disclosure Sheet submitted on 24 January 2022 and therefore will not be considered.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “2” has been used to designate both a “tyre production line” in p.19 L26 and a “tyre” in p.19 L12.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 38-40, 55-56, and 58-60 are rejected under 35 U.S.C. 103 as being unpatentable over Araki (US20120318458) in view of Mancini (US20110126962).
	Regarding claim 38, Araki discloses a method for building tyres for vehicle wheels comprising:
arranging a tyre (“base tire” (10)) carried by a drum (“drum” (23)) into a radially internal position with respect to gripping elements (“finger” (55)) of a transfer device (“tread expanding device” (3)),
wherein the gripping elements have gripping surfaces directed radially towards a longitudinal axis of the transfer device (Fig 1, [0067]) and
detecting, by a measurement device, a longitudinal shift between a centre of the transfer device and a centre of the tyre along a direction parallel to said longitudinal axis of the transfer device ([0066]).
	While Araki does not explicitly disclose that the drum is supported by a movement device with at least two degrees of freedom, it would have been obvious to one of ordinary skill in the art prior to the earliest effective priority date to do so, as Mancini, which is within the tire manufacturing art, teaches that a drum (“building drum” (11)) can be supported by a movement device with at least two degrees of freedom (“second transfer device” (36), [0139]) for benefit of convenient movement of the drum between work stations ([0139]).
	Regarding claim 39, modified Araki teaches all limitations of claim 38 as set forth above. Additionally, Araki teaches that detecting the longitudinal shift comprises measuring a longitudinal distance, parallel to the longitudinal axis, between a lateral portion of the transfer device and a longitudinal end of the drum and calculating the longitudinal shift using the longitudinal distance ([0066], in that to calculate the center of the drum and the center of the tread requires determining the ends of the drum and the tread).
	Regarding claim 40, modified Araki teaches all limitations of claim 39 as set forth above. Additionally, Araki teaches that measuring the longitudinal distance comprises sighting a longitudinal end of the drum through a sensor of the measurement device mounted on the lateral portion of the transfer device ([0066] via “CCD camera” (27) and “light casting unit” (28)).
	Regarding claim 55, modified Araki teaches all limitations of claim 38 as set forth above. Additionally, Mancini teaches that the movement device is a multi-axis robot having at least six degrees of freedom (“second transfer device” (36), [0139]”.
	Regarding claim 56, modified Araki teaches all limitations of claim 38 as set forth above. Additionally, Araki teaches that the tyre is a carcass structure (“base tire” (10)) and the drum is a forming drum (“drum” (23)).
	Regarding claim 58, modified Araki teaches all limitations of claim 38 as set forth above. Additionally, Araki teaches that the method further comprises feedback-controlling the movement device as a function of the longitudinal shift until the transfer device is longitudinally centred with respect to the tyre carried by the drum ([0066]).
	Regarding claim 59, modified Araki teaches all limitations of claim 58 as set forth above. Additionally, Araki teaches that the method further comprises feedback-controlling the movement device comprises bringing the longitudinal shift (AZ) below a reference longitudinal shift ([0066]).
	Regarding claim 60, modified Araki teaches all limitations of claim 58 as set forth above. Additionally, Araki teaches that the method further comprises feedback-controlling the movement device comprises canceling the longitudinal shift (AZ) ([0066]).

Claim 41 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Araki (US20120318458) and Mancini (US20110126962) in view of Iwayama (US20130169974).
	Regarding claim 41, modified Araki teaches all limitations of claim 40 as set forth above, including that the sensors are used to detect the longitudinal ends of the drum ([0066]). While modified Araki does not explicitly teach that the sighting the longitudinal end of the drum comprises generating a laminar beam of electromagnetic waves lying in a radial plane of the transfer device, and wherein the laminar beam is configured to at least partially hit the longitudinal end of the drum, it would have been obvious to one of ordinary skill in the art prior to the earliest effective priority date to do so, as Iwayama, which is within the tire manufacturing art, teaches that a sensor system (“two-dimensional displacement sensor” (113)) for detecting the positioning of components in a tire manufacturing method comprises using a camera (“camera” (113)) and a laminar beam of electromagnetic waves (“laser light” from “first and second laser units” (111, 112)) lying in a radial plane of the measured surface (Fig. 3) for the benefit of increased shape detection accuracy ([0015]).
	Regarding claim 42, modified Araki teaches all limitations of claim 41 as set forth above. Additionally, Iwayama teaches that the laminar beams are diametral (Fig. 3)

Claim 43-45 and 61 are rejected under 35 U.S.C. 103 as being unpatentable over Araki (US20120318458) and Mancini (US20110126962) in view of Onimatsu (JP2012236392).
	Regarding claim 43, modified Araki teaches all limitations of claim 38 as set forth above. While modified Araki does not teach that the method further comprises detecting a relative position between the longitudinal axis of the transfer device and a rotation axis of the tyre, it would have been obvious to one of ordinary skill in the art prior to the earliest effective priority date to do so, as Onimatsu, which is within the tire manufacturing art, teaches a tire manufacturing method where a relative position between the longitudinal axis of a transfer device (“ring shape moving table” (10)) and a rotation axis of a tire (“raw tire base” (b) on “drum portions” (6)) is detected ([0028-32, 0034, 0038], Fig 5) for the benefit of avoiding misalignment between pieces of equipment ([0008]).
	Regarding claim 44, modified Araki teaches all limitations of claim 43 as set forth above. Additionally, Onimatsu teaches that detecting the relative position between the longitudinal axis of the transfer device and a rotation axis of the tyre comprises detecting a relative position between the longitudinal axis of the transfer device and a rotation axis of the drum (Fig 5, [0034, 0038]).
	Regarding claim 45, modified Araki teaches all limitations of claim 44 as set forth above. Additionally, Onimatsu teaches that the relative position between the longitudinal axis of the transfer device and the rotation axis of the drum is detected by measuring radial distances between the transfer device and a radially external surface of the drum ([0029]) and calculating, using the radial distances, a position of the rotation axis of the drum with respect to a reference system integral with the transfer device ([0038], Fig 5).
	Regarding claim 61, modified Araki teaches all limitations of claim 58 as set forth above. While modified Araki does not explicitly teach that feedback-controlling the movement device comprises adjusting the longitudinal axis of the transfer device to coincide with the rotation axis of the tyre, it would have been obvious to one of ordinary skill in the art prior to the earliest effective priority date to do so, as Onimatsu, which is within the tire manufacturing art, teaches that a tire building process can comprise of adjusting the longitudinal axis of a transfer device (“ring shaped moving table” (10)) with a rotation axis of a tire (“raw tire base” (B), [0038]) for the benefit of improving production accuracy ([0014]).

Claim 46-54 are rejected under 35 U.S.C. 103 as being unpatentable over Araki (US20120318458), Mancini (US20110126962) and Onimatsu (JP2012236392) in view of Nakano (US20170074645).
	Regarding claim 46, modified Araki teaches all limitations of claim 45 as set forth above. While modified Araki does not explicitly teach that the radial distances are detected at opposite longitudinal ends of the drums, it would have been obvious to one of ordinary skill in the art prior to the earliest effective priority date to do so as Nakano, which is within the tire manufacturing art, teaches that sensors could be used at multiple locations on a drum, including at opposite longitudinal ends of the drums (Fig 1). One would have been motivated to do so as it would lead to the predictable result of ensuring alignment at two different points along the drum simultaneously rather than requiring the sensor to travel the length of the drum, providing more immediate feedback.
	Regarding claim 47, modified Araki teaches all limitations of claim 46 as set forth above. Additionally, Araki teaches that the radially external surface of the drum is a deposition surface or a surface of a shaft projecting longitudinally with respect to a deposition surface (Fig 1). 
	Regarding claim 48, modified Araki teaches all limitations of claim 47 as set forth above. Additionally, as Nakano teaches that sensors can be placed at longitudinally opposite ends to measure at two different points (Fig 1) and Onimatsu teaches that a group of sensors exists in the same plane (Fig 3, in that both “laser distance sensors” (21, 22) are on the same lateral surface of the “ring shaped moving table” (10)), the combination of references teaches that the radial distances are measured on a first plane and on a second plane, wherein the first plane and the second plane are placed on opposite sides with respect to a middle line plane of the transfer device.
	Regarding claim 49, modified Araki teaches all limitations of claim 48 as set forth above. Additionally, as Onimatsu teaches that a group of sensors (“laser distance sensors” (21, 22)) is used to align the center point of a transfer device with the center point of the drum (Fig 3) on a plane and Nakano teaches that sensors can be placed at longitudinally opposite ends to measure at two different points (Fig 1), the combination of references teaches that detecting the relative position between the longitudinal axis of the transfer device and the rotation axis of the drum comprises calculating, for each of the longitudinal ends, a respective first centre lying on the first plane and a respective second centre lying on the second plane and wherein the rotation axis of the drum passes through the first and the second centres.
	Regarding claim 50, modified Araki teaches all limitations of claim 49 as set forth above. Additionally, Nakano teaches that the first plane and the second plane are symmetric with respect to the middle line plane of the transfer device (Fig 1).
	Regarding claim 51, modified Araki teaches all limitations of claim 50 as set forth above. Additionally, as Onimatsu teaches that a group of sensors are mounted on the same lateral portion of the transfer device (Fig 3) and Nakano teaches that sensors can be placed at longitudinally opposite ends to measure at two different points (Fig 1), the combination of references teaches that the radial distances are detected using a first group of distance sensors mounted on a first of two longitudinally opposite lateral portions of the transfer device and a second group of distance sensors mounted on a second of the two longitudinally opposite lateral portions of the transfer device.
	Regarding claim 52, modified Araki teaches all limitations of claim 51 as set forth above. Additionally, Onimatsu teaches that detecting the radial distances comprises emitting electromagnetic radiation beams and capturing corresponding reflected beams (“laser distance sensors” (21, 22), [0027]).
	Regarding claim 53, modified Araki teaches all limitations of claim 52 as set forth above. Additionally, Onimatsu teaches that the emitted and reflected electromagnetic radiation beams are at least two (Fig 3) for each of the two lateral portions of the transfer device.
	Regarding claim 54, modified Araki teaches all limitations of claim 52 as set forth above. While modified Araki does not explicitly teach that the emitted and reflected electromagnetic radiation beams are at least three for each of the two lateral portions of the transfer device, it would have been obvious to one of ordinary skill in the art prior to the earliest effective priority date to do so, as it has been held that “mere duplication of parts has no patentable significance unless a new and unexpected result is produced” (MPEP 2144.04(VI)(B)), with the number of beams being the part duplicated from two in Onimatsu to three, with the expected result of increased accuracy of distance measuring.

Claim 38 and 57 are rejected under 35 U.S.C. 103 as being unpatentable over Mancini (US20110126962) in view of Araki (US20120318458).
	Regarding claim 38, Mancini discloses a method for building tyres for vehicle wheels comprising:
arranging a tyre (“outer sleeve” (15)) carried by a drum (“auxiliary drum” (14)) into a radially internal position with respect to gripping elements (“plates” (33)) of a transfer device (“grip unit” (32)),
wherein the gripping elements have gripping surfaces directed radially towards a longitudinal axis  of the transfer device (Fig 2) and 
the drum is supported by a movement device (“first transfer unit” (29)) with at least two degrees of freedom ([0134]).
	While Mancini discloses that the center of the drum is moved into a position in regards with the  center of the transfer device ([0132-133]), Mancini does not disclose how such a movement is measured and detected. However, it would have been obvious to one of ordinary skill in the art prior to the earliest effective priority date to detect the longitudinal shift using a measuring device as Araki, which is within the tire manufacturing art, teaches the use of a measuring device (“CCD camera” (27)) in conjunction with the moving components of a tire manufacturing apparatus for the predictable result of tracking the positions of said components.
	Regarding claim 57, modified Mancini teaches all limitations of claim 38 as set forth above. Additionally, Mancini teaches that the tyre is a crown structure (“outer sleeve” (15)) and the drum is an auxiliary drum (“auxiliary drum” (14)).
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zhijun (CN109291481) discloses a sensor system where the longitudinal ends of a drum system (“tyre building drum” (100)) are detected via a set of sensors (“ranging element” (30)) (Fig 1). Niwa (US20210008821) discloses a transfer device that comprises of sensors (“detection devices” (38)) to determine the axial positioning of a tire component on a drum ([0048]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D BOOTH whose telephone number is 571-272-6704. The examiner can normally be reached M-Th 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER D BOOTH/Examiner, Art Unit 1749                                                                                                                                                                                                        
/ROBERT C DYE/Primary Examiner, Art Unit 1749